ORDER

PER CURIAM.
AND NOW, this 11th day of May 2010, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Does an interpretation of the Domestic Relations Code that requires the Department of Corrections to provide counseling to currently incarcerated felons, including those under a life sentence, so that they may obtain, “custody, partial custody or visitation,” of a minor child produce an absurd result?
(2) Can a custody court order the Department of Corrections to provide and pay for parental-custody-related *1080counseling for a state inmate when the Department is not a party to the custody proceedings and where no statute directs that it is to assume this cost?